         Case 3:16-cv-01394-JAW Document 505 Filed 08/26/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

           Francisco Almeida León,               Case No.       16-1394
      Wanda Cruz Quiles, their Conjugal
      Partnership and Juan Almeida León          Re:            State Court Case
                   Plaintiffs                                    KAC2016-0027(806)

                       vs.                                       Breach of Contract, Damages,
                                                                 Redemption by Co-owner,
  WM Capital Management, Inc.; Juan del                          etc.
  Pueblo, Inc.; Fulano de Tal; BM Capital de
                 Tal and others                                 Trial by Jury Demanded
                  Defendants

         MOTION IN COMPLIANCE WITH COURT ORDER IN DOCKET #500

       COME NOW, voluntary plaintiffs Francisco Almeida Leon, Wanda Cruz Quiles, their

Conjugal Partnership, Juan Almeida León, and involuntary plaintiff Tenerife Real Estate

Holdings, LLC (Tenerife), through their respective undersigned attorneys, in compliance with

this Honorable Court’s order in ECF #500, and respectfully state and pray as follows:

       1.      On August 24, 2021 this Honorable Court issued an order (ECF #500) where, in

light of the recent State Court Resolution and Order of August 16, 2021 in case no.

KCD2009-0708, this Court instructs the parties that it will receive suggestions as to whether it

should stay enforcement of its August 12, 2021 Order on Civil Contempt and Pending Motions

(ECF No. 477) pending review of the State Court Resolution and Order, and to what should

happen next in this case.

       2.      Counsels for the voluntary plaintiffs and for Tenerife have consulted among

themselves and with their respective clients, about “what should happen next”, as a consequence

of the August 16, 2021 State Court Resolution and Order in case KCD2009-0708, and speak

with one voice in consensus. It is the common view of all plaintiffs and their attorneys that the
         Case 3:16-cv-01394-JAW Document 505 Filed 08/26/21 Page 2 of 5




following is what should happen next in this case.

       3.      Defendant WM Capital Management, Inc. (WMC), its manager, Mr. James Barr,

attorney Jairo Mellado Villareal, attorney Tessie Leal, attorney Hector Orejuela and this U.S.

District Court for the District of Puerto Rico must abide by the State Court Resolution and Order.

       4.      This Honorable Court’s Order in ECF number 477, dated August 12, 2021, must

be forthwith vacated nunc pro tunc, as it will avoid what this Honorable Court has correctly

deemed an unnecessary confrontation of the judicial authority of the federal and state courts.

       5.      For the reasons expressed by State Court in the August 16, 2021 Resolution and

Order, this Honorable Court should motu proprio order attorneys for WMC to show cause for

why they, their law firm, and/or WMC should not be sanctioned under FRCP 11(c).

       6.      The State Court Resolution and Order may be appealed by WMC to the Puerto

Rico Court of Appeals. As to an expedited process of appeal, the appearing parties previously

requested this Court to certify the issues to the Puerto Rico Supreme Court in ECF no. 465 page

11 of 14, but said request was denied. However, an appellant may request an expedited appeal by

way of certification to the Puerto Rico Supreme Court pursuant to the Puerto Rico Rule of Civil

Procedure 52.2(d).

       7.      The appearing parties will not appeal the August 16, 2021 State Court Resolution

and Order.

       8.      This Court’s Orders at ECF #383 and #400, appointing Ms. Dora Monserrate to

act on behalf of the appearing parties, should also be vacated forthwith. Mrs. Monserrate

complied with the purpose of her appointment by executing the Joint Motion for Execution of

Judgment before State Court in case number KCD2009-0708. The request was denied and her


                                                 2
        Case 3:16-cv-01394-JAW Document 505 Filed 08/26/21 Page 3 of 5




continued participation contravenes the State Court’s Resolution and Order of August 16, 2021.

Any further actions on her part would breach the terms of the State Court Resolution and Order,

while she confronts contradictory Orders, judgments, and an injunction.

       9.      The State Court August 16, 2021 Resolution and Order is clear and

self-explanatory, including on Remedy Jurisdiction. Plaintiffs, at this time, have nothing to add

to said finding and conclusion.

       10.     The appearing parties consider that this Honorable Court should evaluate

abstaining from further action in this case which would run counter to the State Court Resolution

and Order of August 16, 2021. The appearing parties respectfully request this Honorable Court

take any and all adequate and reasonable steps to preserve the cooperation and comity between

the various judicial systems, respect to parties and counsel and the Constitutional structural

rights. “Justice must satisfy the appearance of justice.” In re Murchison, 349 U.S. 133, 136,

75 S.Ct. 623, 625, 99 L.Ed. 942 (1955); Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 825, 106

S.Ct. 1580, 1587, 89 L.Ed.2d 823 (1986).

       11.     On May 2018 (ECF #123), the appearing parties requested this Honorable Court’s

abstention, forewarning of the present unnecessary confrontation testing the judicial authority of

the State and Federal judiciaries. Unfortunately, such request was denied and now we have

reached the confrontation.

       12.     At this time, the appearing parties refrain from expanding the expressions herein

stated, as well as provide any lengthy legal citations and public order grounds for each course.

However, should this Honorable Court deem it prudent and proper, the appearing parties may file

a complete memorandum of law in support of each or any of the suggested and respectfully


                                                3
         Case 3:16-cv-01394-JAW Document 505 Filed 08/26/21 Page 4 of 5




requested courses of action. The ultimate end is to provide this Honorable Court with every

opportunity to confirm this Court as a citadel of the judicial system. Nevertheless, it is important

for this that WMC, attorneys Mellado, Leal and Orejuela, Mr. James Barr, Ms. Monserrate and

this Honorable Court to know that having the lack of remedy jurisdiction in this Court been

declared by the State Court final Resolution and Order of August 16, 2021, further action to seek

or enforce the severe sanctions this Court warned, declared and actually imposed, may be

considered a transgression; for example see 18 U.S.C. §872 and §894.

       Plaintiffs expressly reserve all their rights, remedies and prerogatives.

       WHEREFORE, plaintiffs and their counsel, as officers of this Honorable Court,

respectfully request from this Honorable Court to:

       a)      receive counsels views as was Ordered to provide;

       b)      if any of the views or courses of action are understood to require memoranda, we

               will comply accordingly;

       c)      deem the Order in ECF #500 complied with;

       d)      to enter such orders as are necessary to implement the herein suggested and

               requested courses of action;

       e)      vacate the Order at ECF #477, dated August 112, 2021, and the Orders at ECF

               #383 and #400; and

       f)       enter such other remedy as may be appropriate in law, equity, ethics and

               constitution.




                                                 4
         Case 3:16-cv-01394-JAW Document 505 Filed 08/26/21 Page 5 of 5




        The undersigned hereby certifies that on this same date has electronically filed the

foregoing with the Clerk of the Court using the CM/ECF System, which will send notification of

such filing to all interested parties of record.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, this 26th day of August, 2021.

 REC Law Services, PSC                                 Berríos Falcón, LLC
 Capital Center Building                               Attorney of Record for Tenerife
 South Tower, Suite 900                                Capital Center Building, South Tower
 Arterial Hostos Ave. #239                             Suite 901
 San Juan, Puerto Rico 00918-1400                      239 Arterial Hostos Ave.
 Tel. (787) 753-0884                                   San Juan, Puerto Rico 00918
 Fax (787) 753-4821                                    Tel. (787) 274-8600


 s/ Edilberto Berríos Pérez                            s/Roberto Berríos Falcón
 Edilberto Berríos Pérez, Esq.                         Roberto E. Berríos Falcón
 USDC 123605                                           USDC 228714
 eberriosperez@reclawservices.com                      rblawpr@yahoo.com

 s/Fernando E. Longo Quiñones
 Fernando E. Longo Quiñones
 USDC 208306
 flongoquinones@reclawservices.com




                                                   5
